DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“255-1,” “255-2,” “250-1,” “250-2,” and “250-3” in Fig. 1A
“255” in Fig. 1C
“160” in Fig. 2B
“250R” in Fig. 5A
“250A” in Fig. 5B
The drawings are objected to because Fig. 1A contains the drawing symbol “©” in association with the controller “222.”  However, the “©” is not a universally recognized symbol for a controller, but is recognized as representing a copyright.  The symbol should be changed.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “210/310” have been used to designate both “the charging coils” on Page 6 line 10 and “the charging course” on Page 6 line 15.
The drawings are objected to because Figs. 4A, 5A and 5B purport to show sectional views of the invention, but without appropriate broken lines.
The drawings are objected to because Fig. 5C contains the reference character “260” (which are magnets in the spec), but the reference character should be either “250R.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening for a hand” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1 appears to contain an extraneous space at the top of the space.
Page 7 line 9 reads “in response to an alternate current,” but is suggested to read --in response to an alternating current-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 line 5 reads “a second plurality magnets,” but is suggested to read --a second plurality of magnets-- for grammatical correctness.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “end effector configured for contacting the skin of the user” in claim 1 line 4 and the “resonant structure configured to generate vibrations” of claim 2 lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the term “end effector” is being interpreted in accordance with Page 4 lines 20-21 of the instant application; and the term “resonant structure” is being interpreted in accordance with Page 4 line 27 - Page 5 line 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure configured to make the end effector oscillate. 
Regarding claim 19, line 2 recites the limitation “the end effector,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, and 14-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2007/0123808 to Rhoades (herein Rhoades).
Regarding claim 1, Rhoades discloses a skincare device (tool 110, Fig. 2), comprising: a body (tool 110 includes handle portion 130 and head portions 120, 140 at an end thereof, Fig. 2) having protruding elements configured for contacting a skin of a user (head portion 140 may include brush attachment 300, which includes a plurality of bristles 320 for contacting the user, Para. [0066], Fig. 4B), wherein the protruding elements are configured to vibrate during operation (tool 110 may be configured to vibrate the head portion 140, including brush attachment 300, Para. [0051]); and an end effector configured for contacting the skin of the user (applicator attachment 200 attached to head portion 120, Fig. 4A), wherein the end effector is configured to oscillate about an axis during operation (motor 260, contained within handle portion 130, may generate oscillating motion to head portion 120, Para. [0059]).
Regarding claim 2
Regarding claim 9, Rhoades discloses wherein the end effector is a face brush (the treatment attachments that are placed onto the head portions 120, 140 are replaceable and interchangeable, the tool 110 contemplates use of multiple brushes at the same time, for example a brush with abrasive bristles and a brush without abrasive bristles, the applicator attachment 200 may therefore be one type of brush while brush attachment 300 is the other, Para. [0071]).
Regarding claim 10, Rhoades discloses wherein vibration of the protruding elements is at least in part caused by oscillations of the end effector (motor 264, which may be configured for oscillating motion, the motor 264 causing vibratory motion of the head portions 120, 140, Paras. [0057] and [0059]).
Regarding claim 14, Rhoades discloses the device including a first charging coil carried by a charging stand (charger 410 includes electrical circuitry and contacts adapted to contact handle portion 130, Para. [0072], Figs. 4A-4B); and a second charging coil carried by the body (handle portion 130 also includes circuitry and contacts adapted to contact the charger 410, Para. [0072], Figs. 4A-4B), wherein the first charging coil is configured to receive electrical energy through electromagnetic interactions with the second charging coil (“charger 410 may include circuitry for connecting to an AC power source, and converting the AC power to appropriate power (e.g., such as DC power of a lesser voltage) to charge the power source within handle portion 130,” Para. [0072]).
Regarding claim 15, Rhoades discloses wherein the body comprises a printed circuit board (PCB) with a controller configured to control operation of the end effector (control circuitry may include PCBs to control the tool 110, Para. [0141]).
Regarding claim 16, Rhoades discloses a skincare device (tool 110, Fig. 2), comprising: an oscillating brush head configured for contacting a skin of the user (head portion 120 may have 
Regarding claim 17, Rhoades discloses wherein the source of vibrations is a resonant structure carried by the body (eccentric mass 264 on motor 260, motor 260 and mass 264 configured to operably move the head portions 120, 140 to generate vibration, Paras. [0055] and [0057], Fig. 3).

 Claims 1-5 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2014/0194900 to Sedic (herein Sedic).
Regarding claim 1, Sedic discloses a skincare device (skin cleanser, Fig. 1), comprising: a body (casing including top 130, a bottom 140, and brush 100; Para. [0017], Fig. 1) having protruding elements configured for contacting a skin of a user (brush 100 includes brush surfaces 300, 400; at least brush surface 300 including rounded silicone touch points, Paras. [0017] and [0023], Fig. 1), wherein the protruding elements are configured to vibrate during operation (motor 110 oscillating vibration in the skin cleanser, Para. [0017]); and an end effector configured for contacting the skin of the user (brush surface 400 includes silicone ridges for 
Regarding claim 2, Sedic discloses wherein the body carries a resonant structure operably coupled to one or more of the protruding elements (motor 110 is coupled to the body through frame 120, which assists in transferring vibration frequencies to the brush surfaces, Para. [0018]), the resonant structure configured to generate vibrations of the one or more protruding elements (motor 110 is held into body through frame 120, which will assist in transfer of vibration of motor 110 to silicone touch points of brush surface 300, Para. [0018])
Regarding claim 3, Sedic discloses wherein the resonant structure comprises: a first resonant structure configured to resonate at a first resonant frequency (frame 120 associated with motor 110 will vibrate at the frequency that motor 110 vibrates, Para. [0018], Fig. 2); and a second resonant structure configured to resonate at a second resonant frequency (skin cleanser may include a second motor 200 with frame 210 vibrating at the frequency of the motor 200, Para. [0020]), wherein the first resonant frequency is different from the second resonant frequency (motors 110, 200 being configured to vibrate at different frequencies, therefore frames 120, 210 will vibrate at different frequencies, Para. [0020], Fig. 2).
Regarding claim 4, Sedic discloses wherein the protruding elements comprise a first plurality of protruding elements having a first size (“brush surface 300 comprises a series of thinner touch-points for gentle cleansing of non-oily or sensitive skin,” Para. [0023], Fig. 3) and a second plurality of protruding elements having a second size different from the first size (“brush surface 300 comprises…an area of thicker touch-points grouped towards the top of the cleanser,” Para. [0023], Fig. 3), and wherein: the first resonant structure is configured to impart 
Regarding claim 5, Sedic discloses wherein the first plurality of protruding elements has a first shape (touch points have a larger cylindrical shape, Fig. 3) and the second plurality of protruding elements has a second shape different from the first shape (second touch points have a smaller cylindrical/rod-like shape, Fig. 3).
Regarding claim 13, Sedic discloses wherein the body is made of silicon material (casing including a top 130 and a bottom 140, and including brush 100 which may be made of silicone, abstract and Para. [0017], Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. 6,228,041 to Ameer (herein Ameer).
Regarding claim 6
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure is a metal wire or strip caused to vibrate at least in part by oscillations of the end effector (agitators 20 are formed as a metal wire, which are oscillated by motor 30, Col. 3 lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and eccentric weight of Rhoades to include agitating wires as taught by Ameer in order to have a contour better conforming to the body and to the device housing (Ameer Col. 3 lines 30-31).

Claims 7 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2015/0150754 to Kadra et al (herein Kadra).
Regarding claim 7, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Rhoades does not disclose wherein the resonant structure comprises at least one piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element.
However, Kadra teaches a device for massage and cosmetic application (Fig. 1) including wherein the resonant structure comprises at least one piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element (vibration may be accomplished through use of a piezoelectric element, a piezo electric element can generate an electric current and voltage based on applied mechanical stress, or conversely can expand/contract in length based on an application of a current/voltage, see also Paras. 1-2 on page 2 of the NPL “The Piezoelectric Effect,” a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and weight of Rhoades to be a piezoelectric vibrator as taught by Kadra in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the piezoelectric element) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.
Regarding claim 18, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Rhoades does not disclose wherein the resonant structure is a piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element.
However, Kadra teaches a device for massage and cosmetic application (Fig. 1) including wherein the resonant structure is a piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element (vibration may be accomplished through use of a piezoelectric element, a piezo electric element can generate an electric current and voltage based on applied mechanical stress, or conversely can expand/contract in length based on an application of a current/voltage, see also Paras. 1-2 on page 2 of the NPL “The Piezoelectric Effect,” a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and weight of Rhoades to be a piezoelectric vibrator as taught by Kadra in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the piezoelectric element) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.

Claims 8 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2020/0078151 to Plotka (herein Plotka) and Ameer, collectively.
Regarding claim 8, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Rhoades does not disclose wherein the resonant structure extends away from the end effector.
However, Plotka teaches a dental device (Fig. 1) including wherein the resonant structure extends away from the end effector (motor 206 includes a shaft extending from each end to provide vibratory movement at each end, Para. [0027], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Rhoades to include a second shaft extending away from the other end as taught by Plotka in order to application of differing vibrational amplitudes or frequencies in the same device.
Rhoades, as modified above, does not disclose wherein the resonant structure extends radially away.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure extends radially away (agitators 20 extend radially away from the motor 30, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor shafts of modified Rhoades to extend radially away as taught by Ameer in order to increase the amplitude of vibration created by the resonant structure.
Regarding claim 19, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Rhoades does not disclose wherein the resonant structure extends away from the end effector.
However, Plotka teaches a dental device (Fig. 1) including wherein the resonant structure extends away from the end effector (motor 206 includes a shaft extending from each end to provide vibratory movement at each end, Para. [0027], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Rhoades to include a second shaft extending away from the other end as taught by Plotka in order to application of differing vibrational amplitudes or frequencies in the same device.
Rhoades, as modified above, does not disclose wherein the resonant structure extends radially away.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure extends radially away (agitators 20 extend radially away from the motor 30, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor shafts of modified Rhoades to extend radially away as taught by Ameer in order to increase the amplitude of vibration created by the resonant structure.

Claim 11 rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2020/0232535 to Bosman (herein Bosman).
Regarding claim 11, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.  Rhoades does not disclose wherein the end effector carries at least one rotating first magnet and the body carries at least one stationary second magnet opposite from the rotating first magnet, and wherein the protruding elements vibrate at least in part based on magnetic interactions between the at least one rotating first magnet and the at least one stationary second magnet.
However, Bosman teaches a personal care device (Fig. 1) including wherein the end effector (second component 220, Fig. 2) carries at least one rotating first magnet (extensions 260 having ferromagnetic material, Para. [0032], Fig. 2) and the body (first component 210, Fig. 2) carries at least one stationary second magnet opposite from the rotating first magnet (pattern of alternating poles 230, Fig. 2), and wherein the protruding elements vibrate at least in part based on magnetic interactions between the at least one rotating first magnet and the at least one stationary second magnet (as second component 220 rotates, the first and second components 210, 220 alternately move towards and away from each other causing vibration along attached shaft 240, Para. [0038], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and weight of Rhoades to be a magnetic vibrator as taught by Bosman in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the magnetic vibrator) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2011/0119843 to Nikitczuk et al (herein Nikitczuk).
Regarding claim 12, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Rhoades does not disclose wherein the body comprises an opening for a hand of the user.
However, Nikitczuk teaches a surface treating device (Fig. 1) including wherein the body comprises an opening for a hand of the user (device 10 includes handle 18 which separates from the housing 12 to form an opening, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle portion of Rhoades to include a hand opening as taught by Nikitczuk in order to make it easier for a user to hold the device.

Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of Sedic.
Regarding claim 20, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Rhoades does not disclose wherein the resonant structure comprises: a first resonant structure configured to resonate at a first resonant frequency; and a second resonant structure configured to resonate at a second resonant frequency, wherein the first resonant frequency is different from the second resonant frequency.
However, Sedic teaches a skin cleanser (Fig. 1) including wherein the resonant structure comprises: a first resonant structure configured to resonate at a first resonant frequency (frame 120 associated with motor 110 will vibrate at the frequency that motor 110 vibrates, Para. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration generation of Rhoades to include a second vibration generator vibrating a second frequency as taught by Sedic in order to be able to apply a wider range of vibrational frequencies to increase efficacy of the device.
Regarding claim 21, the modified Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 20.
The modified Rhoades further discloses wherein the protruding elements comprise a first plurality of protruding elements having a first size (Rhoades bristles 320 may have a plurality of sizes, such as 0.0001 inch diameter, Para. [0066]) and a second plurality of protruding elements having a second size different from the first size (Rhoades bristles 320 may have a plurality of sizes, such as 0.015 inch diameter, Para. [0066]), and wherein: the first resonant structure is configured to impart the first resonant frequency onto the first plurality of protruding elements (Sedic motor 110 imparts a first vibrational frequency, Para. [0023]); and the second resonant structure is configured to impart the second resonant frequency onto the second plurality of protruding elements (motor 200 imparts a second vibrational frequency, Para. [0023]).

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of Bosman and Ameer, collectively.
Regarding claim 22, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Rhoades further discloses the device including a motor (motor 260, Fig. 3), a shaft mechanically connecting the motor with the oscillating brush head (shaft 262 of motor 260 may also be directly connected to either of head portions 120, 140 to transfer motion, Para. [0091]).  Rhoades does not disclose a first plurality of magnets carried by the oscillating brush head; and LORL\57582AP-12-a second plurality magnets carried by the body, where the second plurality of magnets faces the first plurality of magnets at least at some angular positions of the oscillating brush head.
However, Bosman teaches a personal care device (Fig. 1) including a first plurality of magnets carried by the oscillating brush head (second component 220 includes extensions 260 having ferromagnetic material, Para. [0032], Fig. 2) and LORL\57582AP-12-a second plurality magnets carried by the body (first component 210 includes a pattern of alternating poles 230, Fig. 2), and where the second plurality of magnets faces the first plurality of magnets at least at some angular positions of the oscillating brush head (second component 220 rotates with respect to the first component 210, the magnets 230 and ferromagnetic extensions 260 coming into and out of alignment, cf. Figs. 4-8), wherein vibration is configured to vibrate at least in part based on magnetic interactions between the first plurality of magnets and the second plurality of magnets (as second component 220 rotates, the first and second components 210, 220 alternately move towards and away from each other causing vibration along attached shaft 240, Para. [0038], Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and eccentric weight of 
Rhoades, as modified above, does not disclose wherein the resonant structure is a plurality of metal wires or strips.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure is a plurality of metal wires or strips (agitators 20 are formed as a metal wire, which are configured to oscillate, Col. 3 lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonant structure of modified Rhoades to include agitating wires as taught by Ameer in order to have a contour better conforming to the body and to the device housing (Ameer Col. 3 lines 30-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0120375 to Philips, US 2013/0023901 to Sanchez-Martinez et al, and US 2017/0347789 to Zou et al each recite a skincare device including a rotating/oscillating brush end effector.
US 2008/0308118 to Taggart et al, US 2019/0117497 to Sedic, US 2019/0142691 to Sedic, US D857221 to Sedic, US D698455 to Sedic, US D852972 to Sedic, US D845630 
US 2015/0313354 to Mongan, US 2020/0093945 to Jeong, and US 2017/0347789 to Zou et al each recite a facial brush system including a base for recharging the device.
US 2015/0119769 to Golbin recites a piezoelectric crystal vibration element.
US 2012/0259255 to Tomlinson et al, US 2009/0019651 to Grez et al, and US 2018/0361137 to Kern et al each recite a vibratory device actuated through magnetic elements.
US 2015/0173998 to Thiebaut et al, US 2015/0119769 to Golbin et al, US 2010/0249677 to DiUbaldi et al, US 2015/0265825 to Miller et al, and US 2015/0224020 to Flyash et al each recite a skin care vibratory device actuated by a piezoelectric element.
US 2018/0242796 to Moffitt et al recites a brush device including an opening for a user’s hand.
US 6,505,361 to Ogawa and US 3,019,785 to Eiden each recite a vibration generator utilizing a plurality of resonant structures.
US 2018/0078450 to Erikson et al and US 2016/0175188 to Rabil each recite a motor with dual shafts for actuation of a personal care device.
US 2017/0304145 to Pepe, US 2017/0156974 to Griner, and US 4,158,246 to Meadows et al each recite a handheld device including an opening for the hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785